DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is response to the claims filed on April 29, 2022.  Claims 1 – 8 were previously presented.  Claims 1, 5 and 6 are amended.  Claim 2 is cancelled.  Claims 1 and 3 – 8 are currently pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 04, 2019 is acknowledged and being considered by the examiner.

Priority
The applicant's claim for foreign priority based on application 2018-206808 filed in Japan on November 01, 2018 has been received and acknowledged. 

Response to Arguments
Applicant’s arguments, see page 9 of Applicant’s Remarks, with respect to claim rejections under 35 USC § 101 have been considered and are persuasive.  The previous rejection under 35 USC § 101 has been withdrawn.  
Applicant’s arguments, see page 9 of Applicant’s Remarks, with respect to claim rejections under 35 USC § 103 of claims 1, 2, 5, and 6 have been considered and are persuasive.  The previous rejection under 35 USC § 103 has been withdrawn.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Davis on July 14, 2022.
The application has been amended as follows: 

Claim 3.  (Currently Amended): The vehicle dispatch system according to claim 1, wherein: 
each of the driver terminals includes [[a]] the reading device configured to read second information from a ticket of the public transport, and 
each of the driver terminals is configured to, after the second request is received, identify a regular user of the public transport based on the second information read by the reading device.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The present invention is directed towards systems and a method for vehicle dispatch. Independent claim 1, and similarly independent claims 5 and 6, teach the novel and non-obvious features of:
A vehicle dispatch system comprising: 
an information processing device provided in a public transport; 
a server configured to manage a service for dispatching a vehicle; and 
a plurality of driver terminals configured to be browsed and operated by respective drivers of a plurality of registered vehicles, wherein 
the information processing device is configured to: 
acquire first information relating to issued tickets in the public transport, and 
calculate a number of transportation requesters of sections of the public transport based on the first information, 
each of the plurality of diver terminals includes: 
a position detection device configured to determine a current position of a respective registered vehicle based upon signals received from satellites, and 
a reading device configured to read information of the issued tickets by a magnetic reading or short-distance communication, and 
the server is configured to: 
receive a first request from a user terminal of a user who desires to board the vehicle and a second request from the information processing device, the first request including positional information of a first position where the user desires boarding and identification information of the user, and the second request including a number of transportation requesters of a plurality of the sections respectively connecting second positions as departure places and destinations, 
when the first request is received from the user terminal: 
decide candidates of one or more first vehicles to be dispatched to the first position from among the registered vehicles based upon the current positions, and 
transmit first vehicle dispatch request information, including the positional information of the first position and the identification information, to the driver terminals of the decided candidates of the first vehicles, and 
when the second request is received from the information processing device: 
decide candidates of a plurality of second vehicles each to be dispatched to any of the second positions from among the registered vehicles and a number of boarding requesters of each of the candidates of the second vehicles based on the number of transportation requesters of each of the plurality of the sections and the current positions, and 
transmit second vehicle dispatch request information, including positional information of any of the second positions and the number of boarding requesters and not including identification information of a specific user, to the driver terminals of the decided candidates of the second vehicles.	
The examiner notes that system components of a public transport information processing device, a vehicle dispatch server, and driver terminals associated with registered vehicles are known in the art.  Additionally, acquiring information relating to issued tickets in public transport, calculating a number of transportation requests based on issued tickets, and dispatching vehicles to service the transportation requests are known in the art.  However, the features identified above are novel and distinguishes the claimed invention from the prior art. 
Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
	The following references have been identified as the most relevant prior art to the claimed invention:
	 US 20170039488 A1 to Lin teaches a taxi sharing bridge system, which uses taxis from a plurality of taxi companies (and their respective taxi sharing systems) to effectively dispatch commuters to their specific destinations when a disruption occurs in a public transportation system. The system and method includes client devices associated with a plurality of users, a taxi sharing bridge system and a plurality of taxi sharing systems. The system uses past transportation service usage data to determine a preferred route of a user to travel from an origin to a destination. The system takes into account a priority level of the users who choose to use the service to group them into taxis to arrive at a destination upon a disruption in the public transportation system. The priority level may be based on the commuter's waiting time, the commuter's loyalty, and preferred route type.
	US 20190204110 A1 to Dubielzyk et al teaches techniques for users to request transportation services.  The teachings determine a ranking of the candidate rides using at least one of the corresponding pick-up locations, the price estimates, or the pick-up times, and a listing of the candidate rides is provided via the user interface in accordance with the determined ranking. In response to one of the candidate rides being selected via the user interface, a request for the selected ride is transmitted to the corresponding third-party provider.
US 20190171207 A1 to Hanson et al teaches techniques for dispatching vehicles to service requests and determining whether the user is authorized to access the vehicle based on detecting signals that are broadcast from a user that satisfy criteria associated with the service request.  Hanson further teaches techniques for generating trip data associated with a transportation service request that does not include a prospective passenger’s personal information.
US 20020090913 A1 to Ritter teaches a portable radio receiver with which programs of a central radio sender can be received which comprises an identification module in which user-specific data are stored as well as a contactless interface over which a radio connection can be established with external devices at close range in order to send said user-specific data to these external devices.  The device can be used as a ticket controller in order to check a passengers’ identity and authorization.  
US 20190339087 A1 to Jindal et al teaches techniques for tracking pick-up and drop-off locations of multiple passengers that share occupancy of a service vehicle during a portion of a transportation service and determining compensation to the driver based on the vehicle occupancy during the transportation services provided to the multiple passengers.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Subject Matter Eligibility
	The claims are directed towards eligible subject matter for the following reasons:
Independent claim 1, and similarly independent claims 5 and 6, recite the following limitations and additional elements that are directed to eligible subject matter:
A vehicle dispatch system comprising: 
an information processing device provided in a public transport; 
a server configured to manage a service for dispatching a vehicle; and 
a plurality of driver terminals configured to be browsed and operated by respective drivers of a plurality of registered vehicles, wherein 
the information processing device is configured to: 
acquire first information relating to issued tickets in the public transport, and 
calculate a number of transportation requesters of sections of the public transport based on the first information, 
each of the plurality of diver terminals includes: 
a position detection device configured to determine a current position of a respective registered vehicle based upon signals received from satellites, and 
a reading device configured to read information of the issued tickets by a magnetic reading or short-distance communication, and 
the server is configured to: 
receive a first request from a user terminal of a user who desires to board the vehicle and a second request from the information processing device, the first request including positional information of a first position where the user desires boarding and identification information of the user, and the second request including a number of transportation requesters of a plurality of the sections respectively connecting second positions as departure places and destinations, 
when the first request is received from the user terminal: 
decide candidates of one or more first vehicles to be dispatched to the first position from among the registered vehicles based upon the current positions, and 
transmit first vehicle dispatch request information, including the positional information of the first position and the identification information, to the driver terminals of the decided candidates of the first vehicles, and 
when the second request is received from the information processing device: 
decide candidates of a plurality of second vehicles each to be dispatched to any of the second positions from among the registered vehicles and a number of boarding requesters of each of the candidates of the second vehicles based on the number of transportation requesters of each of the plurality of the sections and the current positions, and 
transmit second vehicle dispatch request information, including positional information of any of the second positions and the number of boarding requesters and not including identification information of a specific user, to the driver terminals of the decided candidates of the second vehicles.	
The claim recites limitations that describe or set forth certain methods of organizing human activity including sales activities or behaviors for dispatching vehicles, which is an abstract idea under Step 2A prong 1.  The additional elements identified above integrate the judicial exception into a practical application under Step 2A prong 2 considerations, therefore qualifying the claims as eligible subject matter under 35 U.S.C. 101.  
The identified additional elements in independent claim 1, and similarly claims 5 and 6, integrate the judicial exception into a practical application because the additional elements apply or the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  With prior systems it was not possible to transfer authorized public transportation passes/tickets to a non-public transportation service provider in the event of a public transportation service disruption (see paragraph [0004] of the instant specification). The invention as claimed solves this problem by dispatching transportation service providers driving vehicles to the locations of the passengers that have been impacted by the public transportation service disruption.  The invention uses driver devices and GPS location sensors to determine candidate service providers for transporting impacted passengers, as well as magnetic or short-distance reading devices for authorizing passengers to utilize their public transportation passes/tickets with the dispatched transport service request vehicles in the event of a public transportation service disruption. Therefore, the additional elements integrate the abstract idea into a practical application and are eligible subject matter. 

Examiner Comment
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Adnan, Muhammad, et al. "Evaluating disruption management strategies in rail transit using SimMobility mid-term simulator: A study of Singapore MRT North-East line." Proceedings of the 96th Annual Meeting of the Transportation Research Board, Washington, DC, USA. 2017.
Adnan et al teaches techniques for dispatching shuttle vehicles for affected passengers between boarding stations that have been impacted by a public transit disruption. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628